Citation Nr: 0949071	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as a heart disease, to include as secondary 
to herbicide exposure.

2.  Entitlement to service connection for a blood disability, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Sayed, Law Clerk 
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1964 to January 1968.      

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran does not have coronary artery disease, a blood 
disability, or a skin disability, that is related to his 
service.  


CONCLUSION OF LAW

Coronary artery disease, a blood disability, and a skin 
disability, were not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran is seeking entitlement to service connection for 
coronary artery disease, a blood disability, and a skin 
disability.  He essentially contends that he has the claimed 
conditions due to herbicide exposure which he asserts he 
experienced during military service in Guam.  

In January 2006, the RO received the Veteran's claim of 
entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.  In a May 
2006 rating decision, the RO denied the claim.  In February 
2007, the RO appears to have readjudicated the claim de novo 
(based on an assertion of exposure to Agent Orange during 
service in Guam), and the RO again denied the claim.  In that 
decision, the RO also denied claims of entitlement to service 
connection for a blood disability, and a skin disability.  
The Veteran has appealed.  

The Board notes that the RO's February 2007 rating decision 
characterized one of the issues as "service connection for 
coronary artery disease, status post CABG, claimed as heart 
and blood problems, associated with herbicide exposure."  In 
a letter dated that same month, the RO requested that the 
Veteran specify if it was his intention to claim a separate 
blood problem due to herbicide exposure.  In a letter 
received later that same month, the Veteran stated, "Please 
note that it was my intention to claim a separate blood 
problem due to herbicide[s]."  (emphasis added).  In 
addition, in August 2008, the RO denied a claim for service 
connection for hypertension.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2007).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  However, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  

The Veteran's service treatment reports do not show any 
treatment for, or a diagnosis of, coronary artery disease, a 
blood disability/disease, or a skin disability.  The 
Veteran's separation examination report, dated in October 
1967, notes "no fungus infection noted on left forearm," 
and a number of scars on the right hand, right ring finger, 
and face.  The report shows that his heart, vascular system, 
and skin were otherwise clinically evaluated as normal.  The 
report further notes a history of "occasional mild nasal 
bleeding since childhood, none noticeable in 1965.  Large 
arterial bleeder, left side of nasal septum cauterized in 
April 1965.  No recurrence.  No comp. No seq (no 
complications, no sequalae).  Fungus infection of left 
forearm, adequately treated.  No comp. no seq.  Mild 
infrequent pain in chest associated with chronic cough which 
patient states is probably due to excessive smoking.  
Presently smoking a pack and a half per day.  No medical 
treatment sought or required.  No comp."  See also 
associated "report of medical history" (noting the same 
history, and showing that the Veteran indicated that he had a 
history of skin diseases, and pain or pressure in chest).  

As for the post-service medical evidence, it consists of VA 
reports, dated between 2004 and 2007.  This evidence includes 
a VA Agent Orange protocol examination report, dated in 
December 2004, which shows the following: the Veteran 
reported having served in Guam, and denied serving in 
Vietnam; he reported that during service he worked with power 
mules, generators, and lifts, and stated that he was not 
involved in the Ranch Hand operation; "no handling of 
defoliants, that he is aware, no parameter (perimeter) 
spraying, no defoliated regions, possibly exposed to Agent 
Orange on returning aircraft, was exposed to paint thinner - 
made nose bleed and had nausea - this happened stateside."  
The report further notes that he had a 40-year history of 
smoking.  The assessment was "non-Viet Nam vet, 
erythrocytosis smoker," and it was noted that he was advised 
to stop smoking.  An October 2004 VA progress note contains 
assessments noting "contact dermatitis pt (patient) exposed 
to Agent Orange in Vietnam war," and onychomycosis (the 
Board notes that the notation of Vietnam service appears to 
be in error and that it is therefore afforded no probative 
value).  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

VA progress notes, dated beginning in December 2004, note 
that the Veteran smoked 11/2 packs of cigarettes per day, that 
he was counseled to quit smoking, and contain a number of 
notations that he had "secondary erythrocytosis/leucocytosis 
- related to smoking."  Beginning in late 2005, the Veteran 
underwent a number of tests, with complaints of chest pain.  
In January 2006, the Veteran was treated for CAD (coronary 
artery disease) and he reported "chest pain and shortness of 
breath with exertion over the last six months."  His CAD 
risk factors were listed as smoking, hypertension, and 
hyperlipidemia.  He was also noted to have a history of 
polycythemia.  He underwent a CABG (coronary artery bypass 
graft) times three.  An April 2006 report notes, 
"polycythemia, could be due to COPD (chronic obstructive 
pulmonary disease) from smoking."  VA progress notes dated 
in 2006 contain notations of eczema, tinea unguium, 
dermatitis, chest pain NOS (not otherwise specified), and 
hyperlipidemia.  A September 2006 VA progress note shows that 
the Veteran claimed to have been exposed to Agent Orange, and 
that he had a remote history of lead poisoning.  The report 
contains an assessment noting pruritis and prurigo nodules, 
that he may have pruritis from possible "MDS," and that his 
sx (symptoms) "are mainly induced by his picking at 
lesions."  

The Board finds that service connection for coronary artery 
disease, a blood disability, and a skin disability, is not 
warranted.  With regard to the possibility of service 
connection on a direct basis, notwithstanding a notation of 
inservice treatment for left forearm fungus (which was not 
shown upon separation from service), the Veteran was not 
treated for any of the claimed conditions during service.  
The earliest medical evidence of any of the claimed 
conditions is dated no earlier than 2004.  This is about 36 
years after separation from active duty.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no competent medical evidence to show that 
cardiovascular-renal disease, endocarditis, or myocarditis 
(none of which are currently shown) were manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  There is no 
competent medical evidence of record suggesting a causal link 
between the Veteran's service and the subsequent development 
of any of the claimed conditions.  In this regard, the VA 
reports note CAD risk factors of smoking, hypertension, and 
hyperlipidemia.  They also contain many notations relating 
the Veteran's polycythemia, erythrocytosis, and leucocytosis 
to his smoking.  

With regard to the possibility of service connection due to 
exposure to Agent Orange, the Veteran asserts that he was 
exposed to herbicides during service in Guam, between April 
and October of 1966.  See e.g., Veteran's letter, dated in 
June 2006.  The RO has conceded the Veteran's presence on 
Guam while on temporary duty, between April and October of 
1966.  See memorandum, dated in January 2007; service 
personnel record (showing temporary duty beginning in March 
1966).  

A letter from the Principal Assistant Deputy under the 
Secretary of Defense, dated in dated September 2003, shows 
that it was reported that, "[a]lthough other herbicides may 
have passed through Guam during the Vietnam Conflict, we have 
no record of long-term storage or use of these herbicides on 
Guam."  The Principal Assistant Deputy further indicated 
that the presence of dioxin contamination on Guam "does not 
necessarily indicate that Herbicide Orange was used or stored 
on that site," but rather "according to Air Force studies, 
the dioxins ... were associated with burned material."  

A memorandum from a C & P (VA compensation and pension) staff 
member, dated in November 2006, shows that it was stated that 
the DoD (Department of Defense) list of herbicide use and 
test sites outside of Vietnam did not include Guam.  The 
memorandum stated that the claim should be referred to the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
However, in a memorandum, dated in January 2007, the RO 
determined that referral to the JSRRC was not warranted, 
because the Veteran was not claiming a presumptive condition 
under 38 C.F.R. § 3.309(e).  See VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii.2.C (f).  

In support of his claim, the Veteran has submitted a report 
that appears to be from the Federal Agency for Toxic 
Substances & Disease Registry (ATSDR), as well as a report 
from Dr. L.S. which indicate the presence of TCDD's at a 
number of sites in Guam, to include date ranges that include 
1966.  See 38 C.F.R. § 3.307(a)(6)(i).    

The Board first finds that exposure to Agent Orange is not 
shown.  The Veteran's December 2004 Agent Orange protocol 
examination report shows that he reported the following: 
during service he worked with power mules, generators, and 
lifts; he was not involved in the Ranch Hand operation; he 
indicated that he did not handle defoliants; that there was 
no perimeter spraying, no defoliated regions, and that he was 
"possibly exposed to Agent Orange on returning aircraft."  
His service personnel record (AF Form 7) indicates that his 
duty titles for the time period in issue (1966) involved 
aerospace ground equipment (AGE) repairman.  As discussed 
above, a determination was made by the appropriate 
authorities, to include the Department of Defense, that 
herbicides were neither tested nor used in Guam during the 
period of the Veteran's military service.  Although the Board 
has considered the various reports and articles submitted by 
the Veteran pertaining to the presence of toxic materials on 
Guam, these reports do not clearly establish that herbicide 
agents were specifically used at the Veteran's base (Anderson 
Air Force Base) (see "certificate of appreciation" 
associated with service personnel records), in Guam during 
the Veteran's period of military service.  Further, there is 
no indication as to whether the reports submitted by the 
Veteran were verified by the appropriate authorities, and 
this evidence is insufficient to show exposure to Agent 
Orange, particularly when read in context with the September 
2003 letter from the Principal Assistant Deputy under the 
Secretary of Defense.  The Board additionally notes that the 
Veteran submitted a copy of an October 2005 Board decision 
wherein the claimant was presumed to have been exposed to 
Agent Orange based on military service at Anderson AFB.  
However, the conclusions in that decision appear to have been 
based on a different evidentiary basis, and they are contrary 
to the evidence of record in this case.  Moreover, Board 
decisions are nonprecedential in nature.  See 38 C.F.R. 
§ 20.1303 (2009).  In summary, the evidence is insufficient 
to show that the Veteran was exposed to Agent Orange.  

The Board further points out that, even assuming arguendo 
that exposure to Agent Orange were shown, the applicable law 
does not include any of the claimed conditions as conditions 
for which presumptive service connection may be granted on 
this basis, nor is there any competent evidence to show that 
any of the claimed conditions are due to exposure to Agent 
Orange during service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); Combee.  Accordingly, the claims must 
be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that 
coronary artery disease, a blood disability, and a skin 
disability, were caused by service that ended in 1968.  In 
this case, when the Veteran's service treatment reports 
(which do not show that he had the claimed conditions, other 
than treatment for left forearm fungus which was not shown 
upon separation), and his post-service medical records are 
considered (which indicate that the Veteran has a long post-
service history of smoking, several other coronary artery 
disease risk factors, and which do not contain competent, 
probative evidence of a nexus between coronary artery 
disease, a blood disability, and a skin disability, and the 
Veteran's service, to include as due to exposure to Agent 
Orange), the Board finds that the evidence outweighs the 
Veteran's contentions that he has coronary artery disease, a 
blood disability, and a skin disability, that are related to 
his service.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in March, June and August of 2006.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
medical records.  

The Veteran has not been afforded an examination, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran is not shown to have been exposed 
to Agent Orange during service, he was not treated for any of 
the claimed conditions during service, and there is no 
competent evidence to show that any of the claimed conditions 
are related to his service, to include as due to exposure to 
herbicides. The earliest medical evidence of any of the 
claimed conditions is dated in 2004, which is about 36 years 
after separation from service.  Although he has related his 
coronary artery disease to chest pain symptoms during 
service, he has not specifically asserted that he has had a 
continuity of any relevant symptoms since service.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2009); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



ORDER

The appeal is denied.  


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


